internal_revenue_service number release date index number ----------------------------------- ------------------------------------ -------------------- -------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-103897-09 date date x --------------------------------------------------- ------------------------------------- trust --------------------------------------------------- ---------------------------------------------- state date date year --------------- ---------------- ---------------------- ------- dear ------------------ this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on date under the laws of state x elected to be treated as an s_corporation effective date prior to date shares of x were transferred to trust x represents that trust complies with the requirements for a qualified_subchapter_s_trust qsst under sec_1361 however the beneficiary of trust inadvertently failed to timely file a qsst election for trust the failure_to_file a qsst election for trust was discovered in year additionally the trustee plr-103897-09 of trust not the beneficiary signed the consent for form_2553 election by a small_business_corporation as a result of the failure_to_file a qsst election for trust as well as the fact that the consent form was signed by trust’s trustee rather than its beneficiary x’s s_corporation_election was ineffective x represents that there was reasonable_cause for the failure_to_file a qsst election for trust and for the failure of the beneficiary of trust to sign the consent form for the s election x further represents that these failures were inadvertent oversights and were not motivated by tax_avoidance or retroactive tax planning x further represents that x has treated itself consistent with being an s_corporation since date and that the beneficiary of trust has consistently included her distributive_share of x’s income on her federal_income_tax returns for the year of the invalid election and for all subsequent years as if trust had timely filed a qsst election finally x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1362 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary plr-103897-09 and b all of the income with the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which it was made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the event resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x’s s election was ineffective because trust was an ineligible shareholder due to the failure of trust’s beneficiary to make a qsst election and to consent on behalf of trust to x’s election to be an s_corporation in addition we conclude that the ineffectiveness was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation from date and thereafter provided that x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 this ruling is conditioned on trust’s consent to x’s s election signed by trust’s beneficiary being filed with the appropriate service_center indicating that the consent is to be associated with the originally filed form_2553 within days of this letter this ruling is further conditioned on the beneficiary of trust filing a qsst election for trust with the appropriate service_center effective date within days of the date of this letter a copy of this letter should be attached to the consent and to the qsst election this letter_ruling will be null and void if these conditions are not satisfied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is otherwise eligible to be an s_corporation or whether trust is otherwise eligible to be a qsst plr-103897-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
